17-2824
    Chen v. Barr
                                                                                   BIA
                                                                            Vomacka, IJ
                                                                           A078 710 832
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 9th day of December, two thousand nineteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             ROBERT D. SACK,
             RICHARD J. SULLIVAN,
                  Circuit Judges.
    _____________________________________

    WEN MIN CHEN,
             Petitioner,

                   v.                                            17-2824
                                                                 NAC
    WILLIAM P. BARR, UNITED STATES
    ATTORNEY GENERAL,

             Respondent.
    _____________________________________

    FOR PETITIONER:                   Margaret Wong, Cleveland, OH.

    FOR RESPONDENT:                   Joseph H. Hunt, Assistant
                                      Attorney General; Stephen J.
                                      Flynn, Assistant Director; Ann M.
                                      Welhaf, Trial Attorney, Office of
                                 Immigration Litigation, United
                                 States Department of Justice,
                                 Washington, DC.

      UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

      Petitioner Wen Min Chen, a native and citizen of the

People’s Republic of China, seeks review of an August 29,

2017, decision of the BIA affirming a November 3, 2016,

decision     of     an    Immigration    Judge   (“IJ”)     denying   her

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).               In re Wen Min

Chen, No. A078 710 832 (B.I.A. Aug. 29, 2017), aff’g No. A078

710 832 (Immig. Ct. N.Y. City Nov. 3, 2016).               We assume the

parties’ familiarity with the underlying facts and procedural

history.

      Under the circumstances, we have reviewed both the IJ’s

and   the   BIA’s    opinions    “for    the   sake   of   completeness.”

Wangchuck v. Dep’t of Homeland Security, 448 F.3d 524, 528

(2d Cir. 2006).          The applicable standards of review are well

established.      See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v.

Sessions, 891 F.3d 67, 76 (2d Cir. 2018).                    Absent past

                                     2
persecution, an asylum applicant must demonstrate a well-

founded    fear   of   future    persecution      by   showing   either   a

reasonable possibility that she would be singled out for

persecution or that the country of removal has a pattern or

practice    of    persecuting    similarly     situated       individuals.

8 C.F.R. § 1208.13(b)(2); Hongsheng Leng v. Mukasey, 528 F.3d

135, 142 (2d Cir. 2008).        Where an applicant’s claim is based

on activities commenced in the United States, the applicant

“must make some showing that authorities in h[er] country of

nationality are either aware of h[er] activities or likely to

become aware of h[er] activities.”           Hongsheng Leng, 528 F.3d

at 143.    We find no error in the agency’s findings that Chen

was not credible as to her claim that police in China had

discovered her religious practice and that she failed to

establish a pattern or practice of persecution of Christians.

      Adverse Credibility Determination

      In evaluating the testimony in support of an application

for   asylum,     “a   trier    of   fact   may    base   a    credibility

determination on the demeanor, candor, or responsiveness of

the applicant or witness, the inherent plausibility of the

applicant’s or witness’s account, the consistency between the

applicant’s or witness’s written and oral statements . . .

                                     3
[and] the internal consistency of each such statement . . .

without regard to whether an inconsistency, inaccuracy, or

falsehood   goes       to    the    heart        of   the    applicant’s     claim.”

8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534

F.3d 162, 163-64 (2d Cir. 2008) (per curiam).                             Substantial

evidence supports the agency’s determination that Chen was

not   credible    as    to    her       claim      that     police   in    China   had

discovered her religious practice.

      The agency reasonably relied on evidence that Chen had

previously filed a fraudulent application for a fiancée visa.

See 8 U.S.C. § 1158(b)(1)(B)(iii); Borovikova v. U.S. Dep’t

of Justice, 435 F.3d 151, 157–58 (2d Cir. 2006) (providing

that adverse credibility determination may rest entirely on

applicant’s      submission        of    a       fraudulent    document).          Chen

testified that her mother arranged for her to meet her fiancé

through a friend, she saw her fiancé in person only three

times (once for the introduction and twice at the U.S.

consulate where they applied for and were denied a visa), and

she could not remember his name, other than that she called

him Jeffrey.      Chen further testified that she did not know

why their visa application was denied, claiming that the

consulate did not provide a reason and that her fiancé did

                                             4
not say anything when she asked him why it was denied, and

that    she     never    spoke    to    him    again       after    the    denial.

Accordingly,       contrary       to    Chen’s       contention,      the       IJ’s

determination that her visa application was fraudulent was

not speculative because her testimony revealed that she did

not know or spend time with her fiancé and she provided no

testimony from which the IJ could infer that the relationship

was bona fide.          See Siewe v. Gonzales, 480 F.3d 160, 168–69

(2d Cir. 2007) (“The speculation that inheres in inference is

not    ‘bald’    if     the    inference      is    made    available      to   the

factfinder by record facts, or even a single fact, viewed in

the light of common sense and ordinary experience.                         So long

as an inferential leap is tethered to the evidentiary record,

we will accord deference to the finding.”).

       The    agency    also     did   not    err    in    relying    on    Chen’s

inconsistent statements regarding why she came to the United

States.       See 8 U.S.C. § 1158(b)(1)(B)(iii).                   Specifically,

the record supports the IJ’s determination that, although

Chen initially testified that she first considered leaving

China in July 2001 in light of China’s family planning policy,

she subsequently testified that she had in fact taken steps

to obtain a U.S. visa before July 2001.                        And the agency

                                        5
reasonably concluded that letters from Chen’s brother and

cousin that they were detained, interrogated, and harmed in

Fujian   Province   on   account   of     their   religion   were

inconsistent with the country conditions evidence, which does

not describe any arrests or abuse in that province even though

more than a quarter of the population practices Christianity.

Chen did not compellingly explain these inconsistencies.     See

Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A

petitioner must do more than offer a plausible explanation

for his inconsistent statements to secure relief; he must

demonstrate that a reasonable fact-finder would be compelled

to credit his testimony.” (internal quotations omitted)).

    Given    the      fraudulent     visa     application    and

inconsistencies, the adverse credibility determination is

supported by substantial evidence.      See Xiu Xia Lin, 534 F.3d

at 163-64.   That determination is dispositive of asylum,

withholding of removal, and CAT relief insofar as those claims

were based on Chen’s claim that police were aware of and

likely to arrest and persecute her on account of her religion.

See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

    Burden of Proof

    The agency also did not err in finding that Chen failed

                               6
to establish a pattern or practice of persecution of similarly

situated Christians, since the country conditions evidence

reflects that tens of millions of Christians practice in

unregistered churches in China and that in some areas they do

so without interference.      See Santoso v. Holder, 580 F.3d

110, 112 (2d Cir. 2009) (upholding denial of asylum where

evidence indicated that degree of religious tolerance or

persecution in country of citizenship varied by locality);

see also In re A-M-, 23 I. & N. Dec. 737, 741 (BIA 2005)

(defining “pattern or practice of persecution” as persecution

that is “systemic or pervasive”).        Accordingly, because the

agency reasonably found that Chen failed to demonstrate a

well-founded fear of persecution on account of her continued

religious   practice,   it   did   not   err   in   denying   asylum,

withholding of removal, and CAT relief.

    For the foregoing reasons, the petition for review is

DENIED.   All pending motions and applications are DENIED and

stays VACATED.

                               FOR THE COURT:
                               Catherine O’Hagan Wolfe, Clerk




                                   7